IN THE COURT OF APPEALS OF TENNESSEE

                                 EASTERN SECTION                 FILED
                                                                  October 16, 1997

                                                             Cecil Crowson, Jr.
FAITH BALLARD,                             ) C/A NO. 03A01-9705-CH-00189 Clerk
                                                             Appellate C ourt

                                           )
       Plaintiff-Appellant,                ) ANDERSON CIRCUIT
                                           )
v.                                         ) HON. JAMES B. SCOTT, JR.,
                                           ) JUDGE
JOHN WETZEL,                               )
                                           ) AFFIRMED AND
       Defendant-Appellee.                 ) REMANDED




CHRISTOPHER VAN RIPER, STUART & VAN RIPER, Clinton, for Plaintiff-
Appellant.

BILL W. PETTY, O’CONNOR , PETTY, CHILD & BOSW ELL, Knoxville, for
Defendant-Appellee.




                                     OPINION


                                                          Franks, J.




              In this action to recover a Corvette motor vehicle, the Trial Judge, after

trial, ruled that the defendant was entitled to possession of the vehicle and said:

              The Court finds . . . the son . . . was the person who was responsible for
              the disappearance of plaintiff’s Corvette automobile.

              The vehicle was taken from the garage of the plaintiff, after being stored
              in the garage because the Corvette had been substantially damaged due
              to a previous accident. After the vehicle had been removed from the
              garage, restoration began.

              The defendant describes the vehicle at the time of beginning restoration
              as being a mere hull. Plaintiff claimed the vehicle was wrecked, but was
              whole. Plaintiff claims that she did not immediately report the vehicle
              stolen, because her son assured her that he was having the vehicle
              restored for her.
                This Court resolves all factual issues in favor of the defendant, Johnny
                Wetzel. In making this ruling, the Court finds that the defendant was a
                “good faith purchaser for value” and the auto hull once restored became
                the property of the defendant by “accession”. Any cause the plaintiff
                would have should be addressed against her son.

                This case was tried by the Judge sitting without a jury, and his findings

are reviewed de novo upon the record, accompanied by a presumption of correctness,

unless the evidence preponderates otherwise. T.R.A.P. Rule 13(d). The evidence

does not preponderate against the Trial Judge’s determinations.

                The Trial Judge correctly determined that defendant was a good faith

purchaser for value. A good faith purchaser for value is “one who takes by purchase

getting sufficient consideration to support a simple contract, who is honest in the

transaction or purchase”. 77A C.J.S. Sales §233 (1994). T.C.A. §47-1-201(32)

defines “purchase” as “taking by sale, discount, negotiation, mortgage, pledge, lien,

issue or reissue, gift, or any other voluntary transaction creating an interest in

property.” Defendant qualifies as a purchaser because he acquired the car parts by

sale and paid valuable consideration.

                Defendant also acted in good faith. T.C.A. §47-1-201(19) defines

“good faith” as “honesty in fact in the conduct or transaction concerned.” Therefore, a

buyer is not a good faith purchaser if he had notice “of facts that would put a

reasonably prudent person on inquiry.” Liles Bros. & Son v. Wright, 638 S.W.2d 383

(Tenn. 1982).

                In this case, defendant purchased the “hull” from Lambert Auto Parts,

whose regular business is selling parts. Also, defendant received a receipt from

Lambert’s documenting the purchase of the parts from a George Martin. Defendant

took additional steps to ensure the parts were not stolen, by checking the VIN numbers

through the County Clerk’s Office.

                The prior meeting between the parties is not sufficient to establish bad


                                             2
faith on the part of defendant. The defendant went to plaintiff’s home on one

occasion to enquire about Corvette parts for sale. Both parties agreed that plaintiff

told him she had no parts for sale. The defendant’s sales receipt from Lambert’s Auto

Parts shows that George Martin purchased the parts from Tyrone Ballard, the

plaintiff’s son, and there is nothing in the record to put defendant on notice that

plaintiff’s son did not have auto parts to sell.

              The fact that defendant did not obtain a certificate of title at the time of

purchasing the parts is not dispositive. We have held the fact that a seller presents no

indicia of title is not alone sufficient to demonstrate a buyer’s lack of good faith.

Jernigan v. Ham, 691 S.W.2d 553 (Tenn. App. 1984). In Jernigan, the Court noted

that it was not customary to ask for title to a used piece of equipment, since it was

usually unavailable. Id. at 557. Similarly, George Martin testified that he usually

received a title when he bought “whole” vehicles. According to his testimony, Martin

purchased only a “hull”. Moreover, T.C.A. §55-3-201 states that “any owner

dismantling . . . any registered vehicle shall immediately forward to the division, the

certificate of title.” Thus, M artin’s subsequent purchasers had no apparent reason to

believe that a certificate of title would be available. Also, under Tennessee law, a

certificate of title is not required to pass ownership of a motor vehicle. Smith v. Smith,

650 S.W.2d 54 (Tenn. App. 1983).

              Plaintiff relies on three cases to support her contention that defendant

was not a good faith purchaser for value. These cases, however, predate Tennessee’s

adoption of the Uniform Commercial Code and the cases cited deal with titles to

slaves or real property and do not apply in this context.

              Defendant’s status as a good faith purchaser for value, alone, does not

establish good title to the vehicle. T.C.A. §47-2-403 states that “a purchaser of goods

acquires all title which his transferor had or had power to transfer. . .”. The statute


                                             3
also provides that “[a] person with voidable title has power to transfer a good tile to a

good faith purchaser for value.” Although the Trial Court correctly determined that

the defendant was a good faith purchaser for value, the statute requires that the

transferor have at least “voidable” title in order to confer good title.

              In this case, the record shows that Tyrone Ballard had no authority to

sell plaintiff’s vehicle. We have held that the selling of a vehicle without authority to

do so constitutes theft. Butler v. Buick Motor Co., 813 S.W.2d 454 (Tenn. App.

1991), cert denied, 502 U.S. 911 (1991). If “goods are stolen or otherwise obtained

against the will of the owner, only void title can result, and the thief only has void title

to the goods.” 77A C.J.S. Sales §232 (1994). Tyrone Ballard and the subsequent

purchasers had a void, not voidable, title. Accordingly, defendant’s good faith

purchase status is not itself sufficient to create good title under T.C.A. §47-2-403.

The defendant, however, as the Court held, acquired good title by accession.

              Our courts have held that title may pass, however, to an innocent

purchaser, where there is a great disparity in the value between the original article and

the new product resulting from the purchaser’s labor and/or materials. Eusco, Inc. V.

Huddleston, 835 S.W.2d 576 (Tenn. 1992); Capital Chevrolet Co. V. Earheart, 627
S.W.2d 369 (Tenn. App. 1981).

              Defendant acquired title by accession because his labor significantly

increased the value of the vehicle. He acquired the hull of a vehicle for $900.00 and

spent approximately $5,000.00 restoring the vehicle, and invested approximately 100

hours of restoration labor. There is evidence in the record that the restoration has a

market value of $7,950.00. There is ample evidence to support the Trial Court’s

finding that title passed by accession.

              Finally, plaintiff argues that accession cannot apply because there is not

adequate disparity between the value of the vehicle when owned by her, and the value


                                             4
of defendant’s restore vehicle. The only evidence of the pre-sale value of the vehicle

was plaintiff’s estimate of its value. Assuming for purposes of argument that this

estimate was correct, plaintiff’s argument is founded upon an improper comparison.

In Earheart, the Court did not compare the value of the original Corvette to the value

of the restored Corvette. Rather, the Court compared the value of the hull purchased

by Sartin to the value Sartin created. Thus, the Trial Court made the proper

comparison of value in this case.

              We affirm the judgment of the Trial Court and remand at appellant’s

cost.




                                          __________________________
                                          Herschel P. Franks, J.

CONCUR:




___________________________
Houston M. Goddard, P.J.




___________________________
Charles D. Susano, Jr., J.




                                           5